DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823) and Burns et al (2014/0096838).
In re Claims 1 and 2, Akabori teaches a valve as seen in Figures 1 and 2, comprising: 

an armature (13) at least partially disposed within the coil and movable to open and close the sealing seat to control the flow of fluid through the conduit, the armature being movable in response to a magnetic field generated by the coil (paragraph 10); 
and an electric series resistor (24 and 25) that compensates for temperature-related resistance changes of the coil (paragraph 11), the electric series resistor being connected in series with the coil (as seen in Figure 1) and comprising a resistor (25) connected in parallel with a negative temperature coefficient resistor (24).
Akabori teaches that resistor 25 is intended to have a constant resistance against any temperature rise (paragraph 5) and that the coil 16 is wrapped around a coil bobbin (paragraph 5), but does not specifically teach a sealing seat or that the resistor is formed of a non-reactive wire with a resistance as claimed.
Burns teaches providing a sealing seat with a valve in order to insure that the valve is very well sealed during a closed state (paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sealing seat with the 
Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57) comprises a wire 13 comprised of manganin (which comprises copper, nickel, and manganese) wrapped around a coil bobbin 12 coaxially with an additionally winding 14, wherein wire winding 13 as seen in Figure 3B (col 3 lines 5-50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the resistor 25 of Akabori as a manganin wire wrapped around a coil bobbin as taught by Hayasaka, since Hayasaka teaches a concrete example of how to implement a resistor that maintains its resistance despite changes in temperature.
In re Claim 15, Akabori teaches the coil and the electric series resistor form a circuit in which current through the circuit has an average value in a temperature range from 20 to 140 degrees Celsius, and wherein the current through the circuit at any temperature within the temperature range does not fluctuate from the average value by more than 2% (Figure 3, paragraph 14).
Claims 3, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included  as applied to claim 2 above, and further in view of Rypinski (2,140,553).
In re Claim 3, Akabori does not specifically teach that the coil 16 is formed from copper.
Rypinski teaches an electromagnet device (col 1 lines 1-5) can have its coil formed from copper since it is inexpensive, commercially available in many sizes, and easy to handle (col 3 lines 50-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the coil 16 of Akabori out of copper, since Rypinski teaches that copper is inexpensive, commercially available in many sizes, and easy to handle.
In re Claim 6, Hayasaka teaches that wire winding 13 has its own winding area separate from the other winding 14 as seen in Figure 3B (col 3 lines 5-50).  
In re Claims 7 and 8, Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57).
In re Claims 10 and 13, Akabori teaches that the NTC resistor 24 is thermally coupled to the wire of the coil but spaced apart (paragraph 15).
In re Claims 11 and 12, Akabori teaches that the NTC resistor 24 is disposed near the the coil 16 in order to accurately detect the temperature of the coil 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the spacing between the NTC resistor 24 and coil 16 of Akabori to a distance of 0.5 to 1 mm or the diameter of the coil wire in order to properly insure that the NTC resistor 24 is close enough to accurately detect the temperature of the coil 16, since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Claim 14, Akabori teaches a plastic casing enclosing the coil, and wherein the NTC resistor is integrated into the plastic casing (paragraph 15).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823), Burns et al (2014/0096838) and Rypinski (2,140,553) as applied to claim 8 above, and further in view of Dike (2,026,616).
In re Claim 9, Hayasaka teaches utilizing a wire of manganin, but does not specifically teach the wire having the composition as claimed.
Dike teaches that a precision resistor that has very little influence from temperature can be made of manganin or of constantan (with composition as claimed), which is less corrodible than manganin (page 3 col 2 lines 25-75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize constantan in place of manganin in the resistor of Hayasaka since Dike teaches that it provides the advantage of being less corrodible.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823) and Burns et al (2014/0096838) as applied to claim 1 above, and further in view of Tatsu et al (2005/0061302).
In re Claim 16, Akabori teaches a valve (paragraph 1) that provides a combined resistance that remains substantially constant with temperature rise to reduce power consumption to maintain a stable attraction force (paragraphs 2-4).  Akabori does not teach that the valve is part of regeneration system as claimed.
Tatsu teaches that a valve 20 can be used as an ACF regeneration valve for metering fuel vapors and that the valve should be capable of accurate movement when given commands from a controller (paragraphs 17-19).  Tatsu teaches that the ACF regeneration as seen in Figure 1 comprises a fuel tank (12) for storing fuel; an activated carbon container (14) that captures fuel vapors from the fuel 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the valve of Akabori as a valve in the ACF regeneration system as taught by Tatsu, since utilizing the valve of Akabori would allow for a valve that to maintain a stable attraction force throughout a temperature rise and Tatsu teaches it is desirable for the valve to maintain accurate movement when controlled.
 Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 4 and 5, the teaching of Akabori and Hayasaka teaches the wire of the non-reactive resistor and the wire of the coil are separated axially as discussed above, and does not teach that the wire of the resistor is insulated and wound over the wire of the coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/28/21